Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
The amendment filed 07/29/2022 has been entered. Claims 1-4, 6-17, and 19- 22 are pending. No claim is amended, added, or cancelled. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17, and 19- 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (WO2017195851A1) hereinafter Syed in view of Hampel et al. (US 20160135107) hereinafter Hampel.
Regarding claim 1, Syed teaches a method for managing a media transmission path (i.e. controlling a path switching point, page 2, paragraph 5) applied to a first application function control plane device (i.e. ME 300 which is a control device that controls a path switching point (provide a control plane function), page 2, paragraph 6), comprising: obtaining information of a first location of a first terminal (i.e. acquire the mobility information indicating the mobility of the UE, page 5, paragraph 5); determining, after obtaining the information of the first location of the first terminal, a first application function user plane edge device from first available application function user plane edge devices (i.e. the ME 300 can select a central anchor point, page 8, paragraph 2); wherein the first application function user plane edge device is an application function user plane edge device that has a minimum transmission delay in the first available application function user plane edge devices (i.e. a criterion for selecting an anchor point, when a low delay or lossless is required, a central anchor point is preferable because it can perform preservation such as IP address, selection criteria for various anchor points can be used page 9, paragraph 6-8), wherein the transmission delay is between an application function user plane anchor device associated with the first terminal and the first terminal at the first location (i.e. when a central anchor point is selected, high quality handover (lossless) can be provided even to the UE 100 with high mobility or the UE 100 performing communication with high real-time (low delay) communication, page 14, paragraph 1); and wherein the first available application function user plane edge devices comprise one or more application function user plane edge devices that can be used by the first terminal at the first location (i.e. the ME 300 selects an anchor point from among a plurality of anchor points based on the user information of the UE and notifies the selected anchor point to the UE, page 13, paragraph 7).
However, Syed does not explicitly disclose triggering establishment of a media transmission path corresponding to the first location, wherein the media transmission path corresponding to the first location is used to transmit media content between the first terminal at the first location and the application function user plane anchor device associated with the first terminal and via the first application function user plane edge device.
However, Hampel teaches triggering establishment of a media transmission path corresponding to the first location (i.e. The bearer is established through one of the local anchors 610, 612. Through this bearer, the UE 602 can exchange data and control information (bearer traffic) with outside hosts, [0067]), wherein the media transmission path corresponding to the first location is used to transmit media content between the first terminal at the first location and the application function user plane anchor device associated with the first terminal and via the first application function user plane edge device, (i.e. the UE may establish from the UE through the first node of the wireless network to a first local anchor of a radio access network using a routing plane of the wireless mesh network, [0125] and the routable address may allow the UE 602 to use the routing plane to exchange packets with one or more local anchors 610, 612 that are connected to the wireless mesh network, [0069], and The UE 702 maintains a bearer with the Global Anchor, [0098]).
Based on Syed in view of Hampel it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hampel to the system of Syed in order to increase path switching capability of Syed system.  

Regarding claim 2, Syed teaches determining, by the first application function control plane device, the first application function user plane edge device from first available application function user plane edge devices comprises one or more of: determining, from the first available application function user plane edge devices, an application function user plane edge device whose physical location is closest to the first location as the first application function user plane edge device (i.e. selecting a central anchor point when a suitable anchor point (BS 200) exists near the UE 100. From the viewpoint of ensuring continuity of sessions (routes), a central anchor point is preferable because it can perform preservation such as IP address, pages 5-7); determining, from the first available application function user plane edge devices, an application function user plane edge device having a maximum transmission bandwidth as the first application function user plane edge device, wherein the transmission bandwidth is between the application function user plane edge device and the first terminal (i.e. the information acquisition unit 310 can acquire the traffic pattern of the data transmitted and received by the user device. The traffic pattern indicates how often and how much data (mainly user data) transmitted or received by the UE 100 is transferred, and in brief, the transmission rate (communication speed ), page 5, paragraphs 7-8); and determining, from the first available application function user plane edge devices, an application function user plane edge device with the lightest load as the first application function user plane edge device (i.e. the ME 300 may maintain the number of handovers executed by the UE 100 and may select a central anchor point according to the number of handovers, page 9, paragraph 5).

Regarding claim 3, Syed does not explicitly disclose triggering, by the first application function control plane device, establishment of the media transmission path comprises: separately sending a bearer establishment request to the first application function user plane anchor device and the first application function user plane edge device.
However, Hampel teaches triggering, by the first application function control plane device, establishment of the media transmission path comprises: separately sending a bearer establishment request to the first application function user plane anchor device (i.e. the UE may establish from the UE through the first node of the wireless network to a first local anchor of a radio access network using a routing plane of the wireless mesh network, [0125]) and the first application function user plane edge device (i.e. The tunnel represented by the virtual connection 622b may be relayed and/or extended to a tunnel end-point 624c at the Global Anchor 606. The tunnel or tunnels allow the UE 602 to exchange packets with the global anchor 606, [0091]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, Syed does not explicitly disclose triggering, by the first application function control plane device, the media transmission path corresponding to the first location comprises: obtaining an identifier of the first application function user plane edge device; and transmitting an identifier of the first application function user plane edge device to a session management function device, so that the session management function device selects a first user plane function device for the first terminal from a first available user plane function device, wherein the first user plane function device is configured to connect the first terminal to the first application function user plane edge device, wherein the first user plane function device is a user plane function device that has a minimum transmission delay in the first available user plane function devices, the transmission delay is between the first user plane function device is a user plane function device and the first application function user plane edge device, and the first available user plane function devices comprise one or more user plane function devices that can be used by the first terminal at the first location.
However, Hampel teaches triggering, by the first application function control plane device, the media transmission path corresponding to the first location comprises: obtaining an identifier of the first application function user plane edge device (i.e. the UE 602 may dynamically obtain a routable address for the wireless mesh network 626 during an attachment procedure , [0075] and the UE may determine a first path metric through the wireless mesh network to the first local anchor, where the first path metric includes a first signal strength, a first SNR, a first SINR, a first throughput, a first capacity latency or a first loading, [0128]); and transmitting an identifier of the first application function user plane edge device to a session management function device, so that the session management function device selects a first user plane function device for the first terminal from a first available user plane function device, wherein the first user plane function device is configured to connect the first terminal to the first application function user plane edge device (i.e. the bearer may be moved by transmitting the first path metric and the second path metric to a managing entity of a radio access network, where the managing entity is configured to selectively initiate reestablishment of the bearer established between the UE and the global anchor of the radio access network based on a comparison of the first path metric and the second path metric, [0128]), wherein the first user plane function device is a user plane function device that has a minimum transmission delay in the first available user plane function devices, the transmission delay is between the first user plane function device is a user plane function device and the first application function user plane edge device, and the first available user plane function devices comprise one or more user plane function devices that can be used by the first terminal at the first location (i.e. The UE may move, or cause to be moved, a bearer established between the UE and a global anchor of the radio access network to the second local anchor when it is determined that the second signal strength is greater than the first signal strength, the second SNR is greater than the first SNR, the second SINR is greater than the first SINR, the second capacity latency is less than the first capacity latency, or the second loading is greater than the first loading, [0128]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, Syed teaches before determining, by first application function control plane device, the first application function user plane edge device, the method further comprises: obtaining information about a service executed by the first terminal, and determining that the service is a delay sensitive service (i.e. the ME 300 acquires user information indicating at least one of the attributes or the state of the UE 100 (S 210). For example, the ME 300 can acquire the following information, communication type (Voice, Video, Data) and Requested QoS and delay, page 3, paragraphs 9-10) 

Regarding claim 7, Syed teaches obtaining the information of the first location of the first terminal comprises: obtaining the first location of the first terminal in a first session initiation request from the first terminal (i.e. The UE 100 transmits a PDN Connection Request (APN) to the ME 300 based on the content of the PDN Disconnect with Reconnection Request (S 80), page 8, paragraphs 1-4).

Regarding claim 8, Syed teaches the method further comprises: determining the first available application function user plane edge devices (i.e. the ME 300 can select a central anchor point, page 8, paragraph 2).

Regarding claim 9, Syed teaches the method further comprises: obtaining information of a second location of the first terminal (i.e. ME 300 which is a control device that controls a path switching point (provide a control plane function), page 2, paragraph 6); determining a second application function user plane edge device from second available application function user plane edge devices (i.e. selecting an anchor point according to the attributes and states of the UE, page 14, paragraph 2), wherein the second application function user plane edge device is an application function user plane edge device that has a minimum transmission delay in the second available application function user plane edge devices (i.e. a criterion for selecting an anchor point, when a low delay or lossless is required, a central anchor point is preferable because it can perform preservation such as IP address, selection criteria for various anchor points can be used page 9, paragraph 6-8), wherein the transmission delay is between the application function user plane anchor device associated with the first terminal and the first terminal at the second location (i.e. when a central anchor point is selected, high quality handover (lossless) can be provided even to the UE 100 with high mobility or the UE 100 performing communication with high real-time (low delay) communication, page 14, paragraph 1); and the second available application function user plane edge devices comprise one or more application function user plane edge devices that can be used by the first terminal at the second location (i.e. the ME 300 selects an anchor point from among a plurality of anchor points based on the user information of the UE and notifies the selected anchor point to the UE, page 13, paragraph 7).
However, Syed does not explicitly disclose triggering establishment of a media transmission path corresponding to the second location, wherein the media transmission path corresponding to the second location is used to transmit media content between the first terminal at the second location and the application function user plane anchor device associated with the first terminal and via the second application function user plane edge device. 
However, XIA teaches triggering establishment of a media transmission path corresponding to the second location, wherein the media transmission path corresponding to the second location is used to transmit media content between the first terminal at the second location and the application function user plane anchor device associated with the first terminal and via the second application function user plane edge device, (i.e. the UE may receive a local anchor migration message from a network entity, and move a bearer established between the UE and a global anchor of the radio access network from the first local anchor to a second local anchor in response to the anchor migration message. Bearer traffic may be relayed through the second local anchor after the bearer is moved, [0132], the managing entity may be configured to initiate reestablishment of the bearer through a second local anchor when the path metrics indicate that a path from the apparatus 1400 to the second local anchor provides better performance that a current path to the first local anchor, [0139], and the UE 1002 may be in motion and traveling toward a physical location 1022 along a direction of motion indicated by the arrow 1026. Upon reaching the physical location 1022, the UE 1002 may change its point of attachment to the wireless mesh network from a current attachment node 1014 to another attachment node, such as a second mesh node, [0103]). Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 10, Syed teaches the method further comprises: determining that the media transmission path corresponding to the second location is successfully established, sending handover instruction information to the first terminal (i.e. The ME 300 transmits a PDN Disconnect with Reconnection Request to the UE 100 (S 70) in order to change the anchor point applied at the time of handover of the UE 100, page 8, paragraph 3), wherein the handover instruction information instructs the first terminal to be handed over from the first application function user plane edge device to the second application function user plane edge device, to continue to transmit the media content (i.e. the case of a handover using the anchor point AC, the path is switched between the UE 100 and the UP function 40. That is, the radio access network 20 is also changed, page 10, paragraph 5).

Regarding claim 11, Syed teaches the method further comprises: releasing an application function user plane edge device and/or an user plane function device in the media transmission path corresponding to the first location (i.e. The ME 300 transmits a PDN Disconnect with Reconnection Request to the UE 100 (S 70) in order to change the anchor point applied at the time of handover of the UE, (i.e. The ME 300 transmits a PDN Disconnect with Reconnection Request to the UE 100 (S 70) in order to change the anchor point applied at the time of handover of the UE 100, page 8, paragraph 3). 

Regarding claims 12-17, and 19-20, the limitations of claims 12-17, and 19-20 are similar to the limitations of claims 1-4, 6, and 8. Syed further teaches a processor and a memory, wherein: the memory is configured to store a program instruction; and the processor is configured to invoke and execute the program instruction stored in the memory (i.e. the ME 300 may be configured as a computer device including a processor 1001, a memory 1002, a storage, page 14 lines paragraph, 6). Therefore, the limitations of claims 12-17, and 19-20 are rejected in the analysis of claims 1-4, 6, and 8 above, and the claims are rejected on that basis.

Regarding claim 21, Syed does not explicitly disclose determining the second available application function user plane edge devices; obtaining address of the application function user plane anchor device associated with the first terminal; and sending address of the application function user plane anchor device associated with the first terminal to an application function control plane device corresponding to a second terminal, so as to trigger establishment of a media transmission path between the application function user plane anchor device associated with the first terminal and an application function user plane device corresponding to the second terminal.
However, Hampel teaches determining the second available application function user plane edge devices (i.e. based on an evaluation of the path metrics, the UE 602 may select a target local anchor, [0078]); obtaining address of the application function user plane anchor device associated with the first terminal the UE 602 may dynamically obtain a routable address for the wireless mesh network 626 during an attachment procedure, [0075]; and sending address of the application function user plane anchor device associated with the first terminal to an application function control plane device corresponding to a second terminal, so as to trigger establishment of a media transmission path between the application function user plane anchor device associated with the first terminal and an application function user plane device corresponding to the second terminal (i.e. the bearer may be moved by transmitting the first path metric and the second path metric to a managing entity of a radio access network, where the managing entity is configured to selectively initiate reestablishment of the bearer established between the UE and the global anchor of the radio access network based on a comparison of the first path metric and the second path metric, [0128] and IP routing may be configured to manage routing within the mesh domain 1106 between a UE 602 and a local anchor 610, 612, as well as on the backhaul domain 1108 that connects local anchors 610, 612 and the global anchor 606. In this example, the local anchor 610, 612 may reserve a separate IP address in the backhaul space for each UE 602 and may apply a Network Address Translation (NAT) to translate between the mesh address of the UE 602 and a corresponding address reserved for the UE 602 on the backhaul domain 1108 when forwarding packets between both domains 1106, [0108]). Therefore, the limitations of claim 21 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 22, Syed teaches determining the second available application function user plane edge devices (i.e. selecting an anchor point according to the attributes and states of the UE, page 14, paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
9/22/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447